     Case 3:20-cv-00954-MMA-KSC Document 58 Filed 01/06/21 PageID.346 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    RANDALL SCOTT McGRAW,                           Case No.: 3:20-cv-00954-MMA-KSC
12                              Plaintiff,
                                                      ORDER VACATING SCHEDULING
13    v.                                              ORDER DEADLINES AND
                                                      DENYING AS MOOT JOINT
14    PACIFICA ASHWOOD LLC, et al,
                                                      MOTION FOR CONTINUANCE
15
                               Defendants.            [Doc. No. 55]
16
17         Before the Court is plaintiff’s and Pacifica Ashwood LLC’s second request to
18   continue the dates in the Court’s August 19, 2020 Scheduling Order. Doc. No. 55. On
19   December 10, 2020, plaintiff amended his complaint to add Yardi Systems, Inc. (“Yardi”)
20   as a defendant. Doc. No. 49. Yardi’s response to the First Amended Complaint (“FAC’)
21   is due January 25, 2021. Doc. No. 57. In the meantime, the fact discovery cutoff as set in
22   the current Scheduling Order will pass, and shortly thereafter the parties must designate
23   experts, exchange expert reports, and begin preparing dispositive motions. See Doc. No.
24   29. Although the addition of a new party provides good cause to extend the current pretrial
25   deadlines, the Court finds that the interests of judicial economy will be best served by
26   vacating the current pretrial schedule. The Court will issue a revised Scheduling Order
27   when Yardi’s responsive pleading, if any, is on file.
28   //

                                                  1
                                                                            3:20-cv-00954-MMA-KSC
     Case 3:20-cv-00954-MMA-KSC Document 58 Filed 01/06/21 PageID.347 Page 2 of 2



1          Accordingly, the remaining dates in the August 19, 2020 Scheduling Order [Doc.
2    No. 29] are hereby VACATED. The parties’ Joint Motion for Continuance of Scheduling
3    Order Deadlines [Doc. No. 55] is DENIED AS MOOT.
4          IT IS SO ORDERED.
5    Dated: January 6, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                      3:20-cv-00954-MMA-KSC
